Motion Granted in Part and Denied in Part and Order filed November 20, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00095-CR
                                   ____________

                       JAY PAUL JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1319497

                                      ORDER

      This appeal was submitted on the briefs on November 18, 2015. The State
filed a motion for an extension of 30 days to file its brief and to resubmit the
appeal at a later date. We grant in part and deny in part the motion as follows:

      The State’s motion for extension is granted until December 7, 2015. The
State’s request to that the appeal be resubmitted is denied.

                                   PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.